PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/477,672
Filing Date: 3 Apr 2017
Appellant(s): Collins et al.



__________________
Scott Weitzel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 30, 2020, and corrected February 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/12/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants argued regarding the rejection under 35 U.S.C. 101 that the claimed invention is not directed to a certain methods of organizing human activity (Appeal Brief pgs. 5-9). Examiner respectfully disagrees.
Appellant’s claimed invention is directed to abstract idea of certain methods of organizing human activity based on managing personal behavior and interactions between people for the following reasons:  Appellant’s claimed invention is in the field of assigning/routing work items (i.e., voice calls (see appellant’s specification para. 0003)) to resources (i.e., contact center agents (see appellant’s specification para. 0003)) via a bidding and selecting process. Therefore, the claimed invention is managing schedule of tasks and/or (social) activities by providing certain contact center agents work items (i.e., managing personal behavior/schedule), and the claimed invention also provides following rules and instructions to match and assign/connect a work item (i.e., voice call) to a resource (i.e., contact center agent). As a result, the claimed invention clearly is directed to abstract idea of certain methods of organizing human activity based on managing personal behavior and interactions between people.

Appellants also argued regarding the rejection under 35 U.S.C. 101 that the analysis under Step 2B of the Alice/Mayo test is incomplete/improper. Examiner respectfully disagrees.

 
  Appellants argued regarding rejections under 35 U.S.C. 103 that the references do not teach “a first resource node… receives a request to match a first work item to one of plurality of resources each comprising a communication device” and “a second resource node that receives… the request to match the first work item to one of the plurality of resources”. Examiner respectfully disagrees.
Steiner teaches at least in para. [0047] “the nodes 108 may assign work items among themselves, but the bot 320 may be responsible for determining if any particular node 108 is not going to finish a work item on time and, in response to making such a determination, may reassign the work item to another node 108 also connected to the same conference 308” wherein the nodes 108 is interpreted as one of the first and second resource nodes and bot 320 is interpreted as the other one of the first and second resource nodes, and both match/assign the same work The conference 308 may also have one or more nodes 108 connected thereto whose job is to process the bids received at the conference 308 from the other nodes 108 and assign work items based on the bids received for a particular work item.”

Appellants also argued that the references do not teach “a first resource node… sends a first bid for the determined first best available resource to the resource selector, and in response to the sent first bid receives from the resource selector a first accept or a first reject message”. Examiner respectfully disagrees. 
Steiner teaches at least in para. [0039] “The conference 308 may also have one or more nodes 108 connected thereto whose job is to process the bids received at the conference 308 from the other nodes 108 and assign work items based on the bids received for a particular work item.”, wherein assigning and item would be interpreted as accepting the bid from the node for the work item. Steiner also teaches in para. [0047] “the bot 320 may identify the node 108 to which the work item should be assigned and causes the assigned node 108 to accept the task”..“the nodes 108 may assign work items among themselves, but the bot 320 may be responsible for determining if any particular node 108 is not going to finish a work item on time and, in response to making such a determination, may reassign the work item to another node 108 also connected to the same conference 308”.

Appellants also argued that the references do not teach “wherein the resource selector sends one of a first accept message of the first accept or the first reject message or a second accept message of the second accept or the second reject message; and wherein the resource selector selects a winning resource comprising one of (a) the first best available resource, when the resource selector sends the first accept message or (b) the second best available resource, when the resource selector sends the second accept message”. MCGann teaches at least in para. [0157] “Acceptances of routing/bidding 410 for selecting a single agent to which the current interaction is to be routed. In this regard, an agent to first submit a bid is selected as the agent to whom the interaction is to be routed.”
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624  
                                                                                                                                                                                                      Conferees:

Jerry O’Connor    /GJOC/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                               

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629    

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.